DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered. 

Response to Amendments and Arguments
Regarding a claim interpretation under 35 U.S.C. §112(f), applicant argued (Remarks, page 8) that claim 11 ties the modules to software instructions operating on claimed hardware systems, and on the clear disclaimer in [0076]. Accordingly, Applicant requests that the Examiner interpret claim 11 and dependent claims as not including means-plus-function language”. The examiner agrees that in light of the limitations, the modules have sufficient structure and applicant’s argument is persuasive. Claim 11 and its dependent claims are no longer interpreted under §112(f).  
Regarding a rejection under 35 U.S.C. §103, applicant filed an amendment by amending all independent claims. 
The examiner performed an update search and discovered several references related to entity resolution using a rule-based technique and/or a machine learning based technique. The examiner had an interview with applicant’s representative (Jay R. Mitchell, Reg. 54,316). Mr. Mitchell sent a proposed amendment based on the discussion to further distinguish claimed inventions with prior art of the record. Mr. Mitchell authorized the examiner to enter the proposed amendment. The rejection under §103 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jay Mitchell (Reg. 54,316) on 06/21/2022. 


1.	(Currently amended)  A computer-implemented method for performing entity resolution in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising:
receiving a data set comprising first entity features describing a first entity and second entity features describing a second entity;
performing, by the processing device, rules-based matching using the first entity features and the second entity features to attempt to identify a relationship between the first entity and the second entity based on one or more stored rules;
performing, by the processing device, a machine learning matching using the first entity features and the second entity features to attempt to identify a relationship between the first entity and the second entity based on one or more machine learning algorithms; 
generating, by the processing device, a narrative output based on one or more of the rules-based matching and the machine learning matching, the narrative output stating an identified relationship between the first entity and the second entity; 
providing the narrative output to a user interface; and
determining, by the processing device, one or more evaluation metrics based on known information to evaluate entity resolution performance and adjusting one or more of a machine learning module or a narrative module based on the one or more evaluation metrics,
wherein the one or more evaluation metrics comprise at least one of an entity size analysis and a confidence score distribution.

2.	(Original) The method of claim 1, wherein the one or more stored rules include definitions for known relationships, wherein the relationship between the first entity and the second entity is determined if the first entity features and the second entity features match one or more definitions.
3.	(Original) The method of claim 1, wherein the one or more machine learning algorithms comprise an algorithm to rate a similarity of the first entity features and the second entity features.

4.	(Previously presented) The method of claim 3, wherein generating the narrative output comprises matching the rating of similarity to known information associated with relationships.

5.	(Original) The method of claim 1, wherein the machine learning matching comprises applying an algorithm to determine a probability that the first entity and the second entity have a given relationship.

6.	(Original) The method of claim 1, wherein the narrative output includes a textual message identifying a relationship between the first entity and the second entity and a confidence score.

7.	(Original) The method of claim 6, wherein the textual message comprises multiple potential relationships and the confidence score is a probability that each potential relationship is correct.

8.	(Canceled) 

9.	(Canceled)  

10.	(Currently amended) The method of claim [[9]] 1, further comprising providing the one or more metrics to the user interface.

11.	(Currently amended) An entity resolution system comprising a processing device and a memory comprising instructions which are executed by the processing device for performing entity resolution on a data set received by the entity resolution, the data set comprising at least first entity features of a first entity and second entity features of a second entity, the instructions comprising:
	a rules-based module configured to compare the first entity features to the second entity features and determine whether a rule identifies a relationship between the first entity and the second entity;
	a machine learning module configured to rate a similarity of the first entity features and the second entity features;
	a narrative module configured to:
		generate a narrative output based on one or more of the rules-based module and the machine learning module, the narrative output stating an identified relationship between the first entity and the second entity; and
		provide the narrative output to a user interface; and
an evaluation module configured to determine one or more evaluation metrics based on known information to evaluate performance of the entity resolution system and adjusting one or more of a machine learning module or a narrative module based on the one or more evaluation metrics,
wherein the one or more evaluation metrics comprise at least one of an entity size analysis and a confidence score distribution.
.

12.	(Original) The entity resolution system of claim 11, wherein the narrative output includes the output of the rules-based module if the rule that identifies the relationship between the first entity and the second entity is found.

13.	(Original) The entity resolution system of claim 11, wherein generating the narrative output comprises matching the rating of similarity from the machine learning module to known information associated with relationships.

14.	(Original) The entity resolution system of claim 11, wherein the machine learning module is configured to determine a probability that the first entity and the second entity have a given relationship.

15.	(Original) The entity resolution system of claim 11, wherein the narrative output comprises an identification of the source of an identified relationship, the source being one or more of the rules-based module or the machine learning module.

16.	(Original) The entity resolution system of claim 11, wherein the narrative output includes a textual message identifying a relationship between the first entity and the second entity and a confidence score.

17.	(Previously presented) The entity resolution system of claim 16, wherein the textual message comprises multiple potential relationships and the confidence score is a probability that each potential relationship is correct.

18.	(Canceled) 

19.	(Canceled)

20.	(Currently Amended) A tangible, non-transitory computer program product configured to perform an entity resolution process, the process comprising:
receiving a data set comprising first entity features describing a first entity and second entity features describing a second entity;
performing, by a processing device, rules-based matching using the first entity features and the second entity features to attempt to identify a relationship between the first entity and the second entity based on one or more stored rules;
performing, by the processing device, a machine learning matching using the first entity features and the second entity features to attempt to identify a relationship between the first entity and the second entity based on one or more machine learning algorithms; 
generating, by the processing device, a narrative output based on one or more of the rules-based matching and the machine learning matching, the narrative output stating an identified relationship between the first entity and the second entity; 
	providing the narrative output to a user interface; and
determining, by the processing device, one or more evaluation metrics based on known information to evaluate performance entity resolution process and adjusting one or more of a machine learning module or a narrative module based on the one or more evaluation metrics,
wherein the one or more evaluation metrics comprise at least one of an entity size analysis and a confidence score distribution.

Allowable Subject Matter
Claims 1-7, 10-17 and 20 are allowed. 

The following is an examiner’s statement of reasons for allowance:

The claimed invention is directed to entity resolution using both a rule-based technique and a machine learning technique (Fig. 3, #310 and #320). Independent claims further including a feature of adjusting the machine learning module / the narrative module based on a performance evaluation by using a specific evaluation metric (Spec. [0050]). In particular, independent claims recite: 

“an evaluation module configured to determine one or more evaluation metrics based on known information to evaluate performance of the entity resolution system and adjusting one or more of a machine learning module or a narrative module based on the one or more evaluation metrics,
wherein the one or more evaluation metrics comprise at least one of an entity size analysis and a confidence score distribution” 

The above underlined limitations are based on the disclosure (Spec. [0068], Fig. 4, #340, Fig. 8, entity size analysis; Fig. 9, a confidence score distribution). 

Several prior art references of the record (see PTO-892 form) disclose an entity resolution system / method using a rule-based technique and/or a machine learning technique. For example, Kobayashi (“Entity Resolution using Logistic Regression as an extension to the Rule-Based Oyster System”, 2018) discloses combining a rule-based entity resolution technique with a machine learning entity resolution technique. In particular, Qian (US PG Pub. 2019/0311229) discloses applying active learning technique to improve performance of an entity resolution system. However, Kobayashi or Qian does not disclose adjusting a machine learning model based on a specific evaluation metric as defined by the independent claims. 

When considering all limitations recited in each of independent claims as a whole, prior art of record, either alone or in combination, does not teach or suggest above underlined limitations. Therefore, prior art of record fails to anticipate or render obvious the claimed invention. Dependent claims further limit their corresponding independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659